 T.L.B. PLASTICS CORPORATIONT.L.B. Plastics Corporation and United Electrical,Radio and Machine Workers of America (UE).Case 13-CA-22375March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed on July 12, 1982, by UnitedElectrical, Radio and Machine Workers of Amer-ica (UE), herein called the Union, and duly servedon T.L.B. Plastics Corporation, herein called Re-spondent,tthe General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 13, issued a complaint on August 9,1982, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 1, 1982,following a Board election in Case 13-RC-15816,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;d arid that,commencing on or about July 7, 1982, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so. On August 17, 1982, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On September 27, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 4,'While admitting having been served by the Regional Directorthrough certified mail with a copy of the charge, Respondent contendsthat service was defective since the charge was not served by the Charg-ing Party in accordance with Sec. 102.14 of the Board's Rules and Regu-lations. That contention is without merit as, under Sec. 11(4) of the Act,a charge may be served by the Regional Director through certified mailand such copy need not, under Sec. 10(b) of the Act, be served personal-ly by the Charging Party. See N.LR.B. v. Ann Arbor Press, 188 F.2d 917(6th Cir. 1951): Pargamenz Fidler, Inc., 173 NLRB 696, 697 (1968);Schreiber Manufacturing Co.. Inc., 262 NLRB 1196, 1204, fn. 21 (1982).2 Official notice is taken of the record in the representation proceed-ing, Case 13-RC-15816, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Interrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp.. 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.266 NLRB No. 631982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause. 3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits that it was asked, but that it has declined, tobargain with the Union. It contends, however, thatits refusal to bargain was justified since, as a resultof certain alleged objectionable conduct engaged inby the Union prior to the election, the Union's cer-tification was invalid.4A review of the record herein, including therecord in Case 13-RC-15816, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on October 2,1981, in which the Union received a majority ofthe valid votes cast.5On October 7, 1981, LocalNo. 18 filed timely objections to the election whichthe Regional Director, after an investigation, foundraised substantial and material issues that could bestbe resolved at a hearing.6After a hearing on theobjections, the Hearing Officer on January 28,1982, issued a report recommending that the objec-tions be overruled in their entirety and that the ap-propriate certification be issued. On February 25and 26, 1982, Respondent and Local No. 18, re-spectively, filed exceptions to the Hearing Officer'sreport7and on March 5, 1982, the Union filed aI In response to the Notice To Show Cause, Respondent filed a Cross-Motion for Summary Judgment admitting that there are no genuine issuesof material fact to be tried and that, for the reasons set forth in its excep-tions to the Hearing Officer's report in Case 13-RC-15816, it was enti-tled, as a matter of law, to a judgment in its favor4 The complaint also alleges, and Respondent readily admits, that itsrefusal to bargain with the Union was designed to test and obtain judicialreview of the Board's certification.5 The tally of ballots issued that day revealed that, of 168 valid votescast, 89 were cast for the Union and 55 were cast for an Intervenor, Plas-tic Workers Union, Local No. 18, AFL-CIO (herein referred to as LocalNo. 18), with 2 nondeterminative challenged ballots remaining.In its objections, Local No. 18 claimed that, prior to the election, theUnion intimidated and threatened employees with physical violence andthat the Employer interrogated employees concerning their union sympa-thies, threatened them with loss of insurance benefits if either union won,and promised employees a grievance procedure if the unions lost theelection.I Respondent excepted to the Hearing Officer's refusal to find that theUnion engaged in a campaign of fear, intimidation, and violence prior tothe election. Local No. 18's exceptions focused generally on the HearingOfficer's failure to sustain its objections331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrief in opposition to those exceptions. On July 1,1982, the Board issued a Decision and Certificationof Representative, adopting, for the most part, theHearing Officer's findings and recommendationssand certifying the Union as the collective-bargain-ing representative of Respondent's employees in anappropriate unit.9As noted, Respondent's defensein the instant case is based on matters previouslyraised in the underlying representation proceedingwhich have heretofore been considered and reject-ed by the Board.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.'0All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment. 1'On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with officeslocated at 11040 West King Street, Franklin Park,Illinois, is engaged in the manufacture of plasticcosmetic bottles and related products. During thepast calendar year, a representative period, Re-spondent, in the course and conduct of its business,caused to be shipped to its place of business goodsand materials valued in excess of $50,000 directlys In its unpublished decision, the Board did not adopt the Hearing Of-ficer's incorrect interpretation of the Board's holding in TR. W. BearingsDivision, a Division of TR. W. Inc., 257 NLRB 442 (1981), relating to thevalidity of no-solicitation rules and reiterated that an objective, ratherthan a subjective, test is to be used in determining whether actions tendto create an atmosphere of fear and reprisal rendering a free election im-possible.9 The appropriate unit consists of "All production and janitorial em-ployees of the Employer located at 11040 West King Street, FranklinPark, Illinois, 60131 but excluding office clerical employees, plant clericalemployees, professional employees, technical employees, tool and controldepartment employees, i.e., tool and die, tool and machinery, mainte-nance mechanics, maintenance and tool set-up, inspectors, outside truck-drivers, guards and supervisors as defined in the Act."O See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).I Respondent's Cross-Motion for Summary Judgment is herebydenied.from points and places located outside the State ofIllinois.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workersof America (UE), is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and janitorial employees of theEmployer located at 11040 West King Street,Franklin Park, Illinois 60131, but excludingoffice clerical employees, plant clerical em-ployees, professional employees, technical em-ployees, tool and control department employ-ees, i.e., tool and die, tool and machinery,maintenance mechanics, maintenance and toolset-up, inspectors, outside truck drivers, guardsand supervisors as defined in the Act.2. The certificationOn October 2, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 13, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 1, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 1, 1982, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about July 7, 1982, and continuing at alltimes thereafter to date, Respondent has refused,332 T.L.B. PLASTICS CORPORATIONand continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJuly 7, 1982, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. T.L.B. Plastics Corporation is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. United Electrical, Radio and Machine Work-ers of America (UE), is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and janitorial employees of theEmployer located at 11040 West King Street,Franklin Park, Illinois 60131, but excluding officeclerical employees, plant clerical employees, pro-fessional employees, technical employees, tool andcontrol department employees, i.e., tool and die,tool and machinery, maintenance mechanics, main-tenance and tool set-up, inspectors, outside truckdrivers, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since July 1, 1982, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 7, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,T.L.B. Plastics Corporation, Franklin Park, Illinois,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Electrical,Radio and Machine Workers of America (UE), asthe exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and janitorial employees of theEmployer located at 11040 West King Street,Franklin Park, Illinois 60131, but excludingoffice clerical employees, plant clerical em-ployees, professional employees, technical em-333 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, tool and control department employ-ees, i.e., tool and die, tool and machinery,maintenance mechanics, maintenance and toolset-up, inspectors, outside truck drivers, guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Franklin Park, Illinois, facilitycopies of the attached notice marked "Appen-dix."'2 Copies of said notice, on forms provided bythe Regional Director for Region 13, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 13,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.12 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Electrical, Radio and MachineWorkers of America (UE), as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and janitorial employees ofthe Employer located at 11040 West KingStreet, Franklin Park, Illinois 60131, but ex-cluding office clerical employees, plant cleri-cal employees, professional employees, tech-nical employees, tool and control depart-ment employees, i.e., tool and die, tool andmachinery, maintenance mechanics, mainte-nance and tool set-up, inspectors, outsidetruck drivers, guards and supervisors as de-fined in the Act.T.L.B. PLASTICS CORPORATION334